                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

GREGORY STILLMAN,                             )
                                              )
                        Plaintiff,            )
                                              )      Case No.: 4:19-cv-00222
v.                                            )
                                              )
WAL MART STORES EAST I, LP,                   )
                                              )
                        Defendant.            )

            DEFENDANT WAL-MART STORES EAST I, LP’S WITNESS LIST

         Pursuant to this Court’s Order dated October 24, 2019 (ECF #35), Defendant Wal-Mart

Stores East I, LP (“Defendant”) respectfully submits the list of all witnesses it may call at trial.

Defendant reserves the right to call or examine any witness designated by Plaintiff in this case.

Defendant additionally reserves the right to supplement or amend this list up to and including the

time of trial, or to designate other witnesses in rebuttal, for impeachment, or otherwise, up to and

during the trial of this matter.

                              Name                                    Fact/Expert

     1      Plaintiff Gregory Stillman                 Fact

     2      Jordan Kinney                              Fact

            Walmart 30(b)(6) representative, Allan Fact
     3
            Hentges

     4      Dr. Roxanne Bremen                         Fact

     5      Dr. Bertram Caruthers                      Fact

     6      Dr. Kathryn Hedges                         Fact

     7      Dr. Samuel Bittel                          Fact




          Case 4:19-cv-00222-DGK Document 81 Filed 07/23/20 Page 1 of 3
    8     Dr. Washington Muro                     Fact

    9     Dr. Eva Henry                           Expert

   10     Dr. John Sand                           Expert

   11     Dr. Patrick Caffrey                     Expert

          All witnesses identified by any other Fact
   12
          party to this lawsuit

   13     All necessary foundation witnesses      Fact

          Witnesses necessary for rebuttal or Fact
   14
          impeachment


Dated: July 23, 2020

                                          Respectfully submitted:

                                          /s/ M. Jared Marsh
                                          Lindsay P. Windham            (MO #66153)
                                          M. Jared Marsh                (MO #51817)
                                          HALBROOK WOOD, PC
                                          3500 West 75th Street, Suite 300
                                          Prairie Village, Kansas 66208
                                          TEL: (913) 529-1188
                                          FAX: (913) 529-1199
                                          E-MAIL: lwindham@halbrookwoodlaw.com
                                          E-MAIL: jmarsh@halbrookwoodlaw.com
                                          ATTORNEYS FOR DEFENDANT




         Case 4:19-cv-00222-DGK Document 81 Filed 07/23/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 23rd day of July 2020, the foregoing was
electronically filed with the Clerk of the Court via the Court’s electronic filing system, which sends
notifications to:

James E. Montee
Amanda J. Blackwood
Jeffrey P. Blackwood
MONTEE LAW FIRM, P.C.
P.O. Box 127
St. Joseph, MO 64502
TEL: (816) 364-1650
FAX: (816) 364-1509
E-MAIL: monteelaw@outlook.com
E-MAIL: amontee@monteelawfirm.com
E-MAIL: jblackwood@monteelawfirm.com
ATTORNEYS FOR PLAINTIFF

                                               /s/ M. Jared Marsh
                                               ATTORNEY FOR DEFENDANT




         Case 4:19-cv-00222-DGK Document 81 Filed 07/23/20 Page 3 of 3
